— Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated October 24, 1978, which affirmed an order of the State Division of Human Rights dated January 17, 1978. In its findings of fact, the board stated that "There was no evidence to show that the female office workers * * * were paid on an hourly basis [as opposed to a salary basis] because of their sex, or that their terms and conditions of employment differed from male employees of [the employer] who were paid on an hourly basis” and that "The record does not show a practice on the part of [the employer] resulting in the limitation of certain higher level jobs to men”. It accordingly decided that the employer "did not discriminate against Complainant and other female office workers in terms [of] conditions or privileges of employment because of their sex”. Nevertheless, the board decided that the employer "discriminated against Complainant because she opposed practices forbidden by the Human Rights Law”, based upon its finding that the employer suspended the complainant and thereafter "caused her to be terminated because she opposed practices which she believed to be discriminatory, in violation of the Human Rights Law.” In view of the board’s finding that the employer did not discriminate against the complainant because of her sex, we find the board’s decision to be inconsistent and confusing. Section 296 (subd 1, par [e]) of the Executive Law makes it an unlawful discriminatory practice for an employer to discharge or otherwise discriminate against an employee because he has opposed practices forbidden by the Human Eights Law. Since the board found that the employer herein did not discriminate against its female office workers, and thus did not engage in a practice forbidden by the Human Rights Law, the decision on its face appears inconsistent. We, therefore, annul the determination and remit the matter to the board for the purpose of clarifying its findings of fact and decision. Determination annulled, without costs, and matter remitted to the State Human Rights Appeal Board for further proceedings not inconsistent herewith. Mahoney, P. J., Greenblott, Main and Herlihy, JJ., concur.